DETAILED ACTION
	This application has been examined. Claims 1-20 are pending.
In order to facilitate communication with the Examiner and expedite the prosecution of the instant application the Applicant is requested to submit written authorization to authorize the USPTO to communicate via electronic mail.  The written authorization must be compliant with the language from MPEP § 502.03.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
	 
 	This application claims benefits of priority from Provisional Application 62/871707 filed 7/9/2019. 
	The effective date of the claims described in this application is 7/9/2019.


Information Disclosure Statement
 The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR  1.56.

There were no information disclosure statements filed with this application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fujino (USPGPUB 2017/0117965 ) further in view of Zhang (USPGPUB 2017/0279941) further in view of Lodeiro (USPGPUB 2018/0052677) further in view of further in view of Yamanaka (US Patent 7076563) further in view of Ethernet OAM, Page 9, Yaakov (Jonathan) Stein,  RAD Data Communications, copyright 2006.
In regard to Claim 1
Fujino Paragraph 5 disclosed the optical line terminal needs to obtain the configuration information for the ONU from the management server using TFTP (Trivial File Transfer Protocol), etc., and then provide the configuration information to the ONU using extended OAM.
Fujino disclosed (re. Claim 1) a method comprising: receiving, by a computing device, a first file for an update to a configuration, the first file sent via an operations, administration, and management message over an optical network. (Fujino-Paragraph the optical line terminal needs to obtain the configuration information for the ONU from the management server using TFTP (Trivial File Transfer Protocol), etc., and then provide the configuration information to the ONU using extended OAM, Paragraph 51, the optical line terminal 101 obtains a corresponding configuration file 76 from the management server 151. Then, the optical line terminal 101, for example, provides a part or all of information in the obtained configuration file 76 to the ONU 202 using extended OAM,  ) wherein a specification that is used to provision an optical networking unit includes a requirement that the operations, administration, and management message is to be used to update the configuration. (Fujino- the optical line terminal 101, for example, provides a part or all of information in the obtained configuration file 76 to the ONU 202 using extended OAM )
While Fujino1 substantially disclosed the claimed invention Fujino does not disclose (re. Claim 1)   analyzing, by the computing device, the first file to determine the first file includes an instruction for locating a second file that includes an update to the configuration.

While Fujino substantially disclosed the claimed invention Fujino does not disclose (re. Claim 1) extracting, by the computing device, download information for the second file from the first file and using, by the computing device, the download information to request and download the second file via a data connection over the optical network, wherein the data connection includes a first transfer rate that is higher 

Zhang Paragraph 44 disclosed wherein the processor 52 is configured to instruct the optical transceiver 50 to send, by using the channel, a management instruction for managing the ONU to the ONU. Zhang Paragraph 48,Paragraph 51 disclosed the receiving, by the processor 62 in the ONU, the management instruction of the OLT by using the channel may be receiving a third OAM packet of the OLT, where the third OAM packet carries the management instruction in a manner of extension. After acquiring such management instructions, the processor 62 may perform configuration according to the management instructions.


Zhang disclosed (re. Claim 1) analyzing, by the computing device, the first file to determine the first file includes an instruction for locating a second file that includes an update to the configuration; (Zhang-Paragraph 38, OAM packet, where a Data/pad” field carries a TLV whose type is “0x03”, and a value field of the TLV carries a specific management instruction. After receiving the third OAM packet, the ONU extracts the specific management instruction, and performs configuration according to the management instruction, Paragraph 48,Paragraph 51, receiving, by the processor 62 in the ONU, the management instruction of the OLT by using the channel may be receiving a third OAM packet of the OLT, where the third OAM packet carries the management instruction in a manner of extension, table 1, existing OAM packet is shown in FIG. 3, where “subtype” is a reserved field so that the field carries a specific message type of the OAM packet.  ) extracting, by the computing device, information from the first file.  (Zhang- After receiving the third OAM packet, the ONU extracts the specific management instruction, and performs configuration according to the management instruction)
Fujino and Zhang are analogous art because they both present concepts and practices regarding ONU configuration management.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Zhang into Fujino.  The motivation for the said combination would have been to enable a channel based on a layer 2 protocol to be established between an OLT and the ONU, and when a fault occurs in a layer 3 connection between the OLT and the ONU, the OLT may send a management instruction for managing the ONU to the ONU by using the layer 2 channel. In this way, maintenance personnel do not need to go to a site to perform commissioning, and therefore, maintenance costs can be reduced.(Zhang-Paragraph 52)

While Fujino-Zhang substantially disclosed the claimed invention Fujino-Zhang does not disclose (re. Claim 1) extracting download information for the second file from the first file and using, by the computing device, the download information to request and download the second file via a data connection over the optical network, wherein the data connection includes a first transfer rate that is higher than a second transfer rate when using operations, administration, and management messages.

Lodeiro Paragraph 51 disclosed wherein the network collector server 108 sends SNMP set commands to the cable modem 114, which causes the cable modem 114 to download the new firmware version specified in this update on-boot policy from the URI specified, that belongs to a TFTP server 106 or HTTP/HTTPS server.
Lodeiro disclosed (re. Claim 1) extracting download information for the second file from the first file and using, by the computing device, the download information to request and download the second file (Lodeiro-Paragraph 51,the network collector server 108 sends SNMP set commands to the cable modem 114, which causes the cable modem 114 to download the new firmware version specified in this update on-boot policy from the URI specified, that belongs to a TFTP server 106 or HTTP/HTTPS server) via a data connection over the optical network.(Lodeiro-Paragraph 30, Cable modem termination systems (CMTSs) are broadband routers that connect to cable modems through coaxial or optical fiber cable, convert their signals to the IP protocol and transmit to an (IP) router. This CMTS-IP router pair connects cable modems to other equipment in the network. ) 
 


While Fujino-Zhang-Lodeiro substantially disclosed the claimed invention Fujino-Zhang-Lodeiro does not disclose (re. Claim 1) wherein the data connection includes a first transfer rate that is higher than a second transfer rate when using operations, administration, and management messages.
Yamanaka Column 20 Lines 50-55 disclosed wherein optical network units (ONU) 33a, 33b and 33c are connected to the servers 31a, 31b and 31c (refer to FIG. 1) which are called download sites and are possessed by the digital content retailers 3a, 3b and 3c. A large volume of file of digital content is downloaded from the download sites (or the servers 31a, 31b and 31c) to the consumers.
Yamanaka disclosed (re. Claim 1) wherein the data connection includes a first transfer rate. (Yamanaka- Column 18 Lines 35-40, digital content reserved for the consumer 1a is downloaded from the backbone networks 21a, 21b and 21c to the consumer 1a at a first transmission condition (that is, a data transfer rate of 6.6 Mb/s and a first time zone) according to the first bandwidth reservation ) 

Yaakov disclosed (re. Claim 1) wherein the data connection includes a second transfer rate when using operations, administration, and management messages.( Yaakov- Page 9,OAM messages are sent as slow protocol frames, and are restricted in the number of protocol frames that may be transmitted per second – no more than 10 PDU frames per second.)
Fujino,Zhang and Yamanaka are analogous art because they both present concepts and practices regarding ONU configuration management.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Yamanaka into Fujino-Zhang.  The motivation for the said combination would have been so that a probability that the desired digital content specified by the particular consumer is successfully downloaded to the particular consumer in the down direction can be increased, a time period required for the downloading of the desired digital content in the down direction can be easily predicted, and an operational efficiency for the downloading of the desired digital content in the down direction can be improved. (Yamanaka-Column 19 Lines 10-15)  
Fujino,Zhang and Yaakov are analogous art because they both present concepts and practices regarding ONU configuration management.  At the time of the effective filing date of the claimed invention it would have been obvious to combine Yaakov into Fujino-Zhang.  The motivation for the said combination would have been to implement OAM to increase the reliability and maintenance of TDM networks. (Yaakov-Page 4)
digital content reserved for the consumer 1a is downloaded from the backbone networks 21a, 21b and 21c to the consumer 1a at a first transmission condition (that is, a data transfer rate of 6.6 Mb/s and a first time zone) according to the first bandwidth reservation )  than a second transfer rate when using operations, administration, and management messages.( Yaakov- Page 9,OAM messages are sent as slow protocol frames, and are restricted in the number of protocol frames that may be transmitted per second – no more than 10 PDU frames per second.)

In regard to Claim 14
Claim 14 (re. non-transitory computer-readable storage medium) recites substantially similar limitations as Claim 1.  Claim 14 is rejected on the same basis as Claim 1.

In regard to Claim 20
Claim 20 (re. apparatus) recites substantially similar limitations as Claim 1.  Claim 20 is rejected on the same basis as Claim 1.


In regard to Claim 2,15
Fujino-Zhang-Lodeiro-Yamanaka-Yaakov disclosed (re. Claim 2,15) wherein the specification limits sending operations, administration, and management messages to OAM messages are sent as slow protocol frames, and are restricted in the number of protocol frames that may be transmitted per second – no more than 10 PDU frames per second.)

In regard to Claim 3
Fujino-Zhang-Lodeiro-Yamanaka-Yaakov disclosed (re. Claim 3) wherein operations, administration, and management messages are used for management of the configuration. (Fujino-Paragraph 5,the optical line terminal needs to obtain the configuration information for the ONU from the management server using TFTP (Trivial File Transfer Protocol), etc., and then provide the configuration information to the ONU using extended OAM, Paragraph 51, the optical line terminal 101 obtains a corresponding configuration file 76 from the management server 151. Then, the optical line terminal 101, for example, provides a part or all of information in the obtained configuration file 76 to the ONU 202 using extended OAM,  )

In regard to Claim 4
Fujino-Zhang-Lodeiro-Yamanaka-Yaakov disclosed (re. Claim 4) wherein the data connection is used to download data to a customer premise equipment device. (Lodeiro-Paragraph 51,the network collector server 108 sends SNMP set commands to the cable modem 114, which causes the cable modem 114 to download the new firmware version specified in this update on-boot policy from the URI specified, that belongs to a TFTP server 106 or HTTP/HTTPS server)

In regard to Claim 5,16
Fujino-Zhang-Lodeiro-Yamanaka-Yaakov disclosed (re. Claim 5,16) wherein sending the first file using the operations, administration, and management message satisfies the requirement in the specification that the configuration is to be updated using the operations, administration, and management message. (Fujino-Paragraph 5,the optical line terminal needs to obtain the configuration information for the ONU from the management server using TFTP (Trivial File Transfer Protocol), etc., and then provide the configuration information to the ONU using extended OAM, Paragraph 51, the optical line terminal 101 obtains a corresponding configuration file 76 from the management server 151. Then, the optical line terminal 101, for example, provides a part or all of information in the obtained configuration file 76 to the ONU 202 using extended OAM,  )

In regard to Claim 6
Fujino-Zhang-Lodeiro-Yamanaka-Yaakov disclosed (re. Claim 6) wherein the operations, administration, and management message is received from an optical line terminal. (Fujino-Paragraph 5,the optical line terminal needs to obtain the configuration information for the ONU from the management server using TFTP (Trivial File Transfer Protocol), etc., and then provide the configuration information to the ONU using extended OAM, Paragraph 51, the optical line terminal 101 obtains a corresponding configuration file 76 from the management server 151. Then, the optical line terminal 101, for example, provides a part or all of information in the obtained configuration file 76 to the ONU 202 using extended OAM,  )

In regard to Claim 7,17
Fujino-Zhang-Lodeiro-Yamanaka-Yaakov disclosed (re. Claim 7,17) wherein using the download information to request and download the second file comprises: sending a request for the second file to a server; and receiving the second file from the server. (Lodeiro-Paragraph 51,the network collector server 108 sends SNMP set commands to the cable modem 114, which causes the cable modem 114 to download the new firmware version specified in this update on-boot policy from the URI specified, that belongs to a TFTP server 106 or HTTP/HTTPS server)

In regard to Claim 8,18
Fujino-Zhang-Lodeiro-Yamanaka-Yaakov disclosed (re. Claim 8,18) wherein the server is a separate entity from an optical line terminal that sent the operations, administration, and management message. (Lodeiro-Paragraph 51,the network collector server 108 sends SNMP set commands to the cable modem 114, which causes the cable modem 114 to download the new firmware version specified in this update on-boot policy from the URI specified, that belongs to a TFTP server 106 or HTTP/HTTPS server)

In regard to Claim 9,19
the network collector server 108 sends SNMP set commands to the cable modem 114, which causes the cable modem 114 to download the new firmware version specified in this update on-boot policy from the URI specified, that belongs to a TFTP server 106 or HTTP/HTTPS server)

In regard to Claim 10
Fujino-Zhang-Lodeiro-Yamanaka-Yaakov disclosed (re. Claim 10) wherein sending the request comprises: using an Internet Protocol stack to send the request to the server via the optical network.( Lodeiro-Paragraph 30, Cable modem termination systems (CMTSs) are broadband routers that connect to cable modems through coaxial or optical fiber cable, convert their signals to the IP protocol and transmit to an (IP) router. This CMTS-IP router pair connects cable modems to other equipment in the network. )

In regard to Claim 11
Fujino-Zhang-Lodeiro-Yamanaka-Yaakov disclosed (re. Claim 11) wherein extracting the download information comprises: extracting server information for a server that is storing the second file and identification information that identifies the second file. (Lodeiro-Paragraph 51,the network collector server 108 sends SNMP set commands to the cable modem 114, which causes the cable modem 114 to download the new firmware version specified in this update on-boot policy from the URI specified, that belongs to a TFTP server 106 or HTTP/HTTPS server)

In regard to Claim 12
Fujino-Zhang-Lodeiro-Yamanaka-Yaakov disclosed (re. Claim 12) wherein extracting the download information comprises: extracting protocol information for a protocol to use (Lodeiro-Paragraph 51,the network collector server 108 sends SNMP set commands to the cable modem 114, which causes the cable modem 114 to download the new firmware version specified in this update on-boot policy from the URI specified, that belongs to a TFTP server 106 or HTTP/HTTPS server) to send the request for the second file. (Zhang- After receiving the third OAM packet, the ONU extracts the specific management instruction, and performs configuration according to the management instruction)
In regard to Claim 13
Fujino-Zhang-Lodeiro-Yamanaka-Yaakov disclosed (re. Claim 13) wherein the first file includes a link to the second file. (Lodeiro-Paragraph 51,the network collector server 108 sends SNMP set commands to the cable modem 114, which causes the cable modem 114 to download the new firmware version specified in this update on-boot policy from the URI specified, that belongs to a TFTP server 106 or HTTP/HTTPS server)


Conclusion

Examiner’s Note: In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to the enclosed PTO-892 form.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREG C BENGZON whose telephone number is (571)272-3944.  The examiner can normally be reached on Monday - Friday 8 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571) 272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	/GREG C BENGZON/           Primary Examiner, Art Unit 2444